DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on July 26, 2019, and a preliminary amendment filed on November 14, 20-19. Claim 12 has been canceled. 
Currently claims 1-11 and 13-20 are pending. Claims 1, 8 and 15 are independent.  


Priority
Applicant claims the priority of Provisional Patent applications No. 62/711367 filed on 07/27/2018, and No. 62/760764 filed on 11/13/2018 are acknowledged.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/2019, 08/072020, 03/03/2021, 07/13/2021, 01/11/2022 and 04/05/2022 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.




Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 8, claim 8 recites “a refuse collection vehicle” but comprising a hoper, a refuse collection surface, and a camera, which are not any basic component of a vehicle (e.g., engine, wheels…). When given the broadest reasonable interpretation to one of ordinary skill person, it is unclear whether Applicant is actually claiming a data collection device for the refuse collection vehicle or a part for the refuse collection vehicle. Therefore, the scope of the claim is indefinite as it is unclear to one of ordinary skill how the camera affects the scope of the vehicle, or when the camera is not part of the vehicle. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). Applicants are required to particularly point out and distinctly claim the subject matter which applicants regards as the invention.

Claims 9-11 and 13-14 are also rejected for the same reasons as each depends on claim 8.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a method for analyzing refuse without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 1-7 will be included in Step 2 Analysis for the purpose of compact prosecution. Claims 8-14 are directed to a refuse collection vehicle comprising a hopper, a refuse collection surface, and a camera, which falls within the statutory category of a machine. Claims 15-20 are directed to a system comprising at least one processor, which falls within the statutory category of a machine. 
With respect to claims 1-7, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites a method for analyzing refuse comprising limitations of “receiving sensor data indicating an operational state of a vehicle, analyzing the sensor data to detect a presence of a triggering condition, accessing image data indicating a physical state of refuse collected by the RCV, providing the image data as input to at least one contaminant detection model trained, using at least one machine learning algorithm, storing the classification of the image data”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a machine-readable medium” and “at least machine learning algorithm”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. For example, a user can manually read the sensor data, analyze the sensor data, accesse image data generated by a camera, and classify the image data. Claims 2-7 further recite the similar limitations (e.g., determining the degree of contamination of the refuse exceeds a contamination threshold, routing the RCV to a recycling facility) that can be performed in the human mind. Thus, using at least one machine learning algorithm to output a classification of the image data, and storing in a machine-readable medium do not take the claims out of the mental processes grouping. See 2019 Revised Guidance, 84 Fed. Reg. at 52. 
Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “at least one processor” as recited in claim 15 for performing the steps. The specification discloses the “at least one processor” at a high level of generality and merely invoked as tools to perform the generic computer functions including receive interaction data over a network. For example, the specification discloses “The processor suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any appropriate kind of digital computer.” See ¶ 273.  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claims claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “at least one processor” as recited in claim 15 for performing the steps. The specification discloses the “at least one processor” at a high level of generality and merely invoked as tools to perform the generic computer functions including receive interaction data over a network. For example, the specification discloses “The processor suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any appropriate kind of digital computer.” See ¶ 273. Taking the claim elements separately and as an ordered combination, the processor, at best, may perform the generic computer functions including receiving, manipulating, and transmitting information over a network, and the recitation of “using at least one machine learning algorithm” is not a technological implementation step, but a recitation of a conventional computer module for its intended use according to its conventional operation. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing a intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Classifying and storing digital images in an organized manner, TLI Communications, LLC v. AV Auto., LLC, 823 F.3d 607, 611-12, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 8-11, 13-14 and 15-20 parallel claims 1-7—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (US 10721375 B1, hereinafter: Boyd), and in view of Yhap et al., (US 2021/0354911, hereinafter: Yhap), and further in view of Price et al., (US 2013/0039728, hereinafter: Price). 
Regarding claim 1, Boyd discloses a computer-implemented method for analyzing refuse, the method comprising: 
receiving sensor data indicating an operational state of a vehicle body component of a refuse collection vehicle (RCV), the sensor data generated by a sensor device configured to detect the operational state of the vehicle body component (see col. 6, lines 13-45; col. 7, lines 15-36, col. 14, lines 5-34); 
analyzing the sensor data to detect a presence of a triggering condition based at least partly on a particular operational state of the vehicle body component, as indicated by the sensor data (see col. 3, lines 4-44, col. 14, line 65 to col. 15, line 55); 
in response to detecting the triggering condition, accessing image data indicating a physical state of refuse collected by the RCV, the image data being generated by a camera mounted on the RCV and configured to generate digitized images of the refuse (see col. 3, lines 4-38, col. col. 4, lines 33-44).
Boyd discloses the data may be stored in any suitable standard, distributed or clustered environment (see col. 19, lines 45-61).
Boyd does not explicitly disclose the following limitations; however, Yhap in an analogous art for waste management discloses 
providing the image data as input to at least one contaminant detection model trained, using at least one machine learning (ML) algorithm, to output a classification of the image data, wherein the classification indicates a degree of contamination of the refuse (see ¶ 74-75, ¶ 88-90, ¶ 119); and 
storing, in a machine-readable medium, the classification of the image data (see ¶ 69, ¶ 99, ¶ 115). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Boyd discloses an unmanned aerial vehicle (see col. 1, lines 9-10), and Yhap discloses a transport vehicle (see ¶ 37).
Boyd and Yhap do not explicitly disclose a refuse collection vehicle (RCV); however, Price in an analogous art for managing refuse collection disclose
a refuse collection vehicle (see ¶ 9, ¶ 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Boyd discloses the method of claim 1, further comprising: 
determining that the degree of contamination of the refuse exceeds a contamination threshold (see col. 15, line 34 to col. 16, line 19).
Boyd does not explicitly disclose the following limitations; however, Yhap discloses
in response to determining the degree of contamination of the refuse exceeds the contamination threshold, routing the RCV to a recycling facility, wherein the degree of contamination indicates a degree of recyclable material in the refuse (see Fig. 10, # 1038, # 1040;¶ 83, ¶ 90-91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for classification, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Boyd discloses the method of claim 1, further comprising: 
determining that the degree of contamination of the refuse exceeds a contamination threshold (see col. 15, line 34 to col. 16, line 19).
Boyd does not explicitly disclose the following limitations; however, Yhap discloses
 in response to determining the degree of contamination of the refuse exceeds the contamination threshold, routing the RCV to a landfill facility, wherein the degree of contamination indicates a degree of non-recyclable material in the refuse (see Fig. 10, # 1024, # 1032; ¶ 83-85, ¶ 88-89 ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for classification, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Boyd discloses the method of claim 1, further comprising 
determining that the degree of contamination of the refuse exceeds a contamination threshold (see col. 15, line 34 to col. 16, line 19); and 
in response to determining the degree of contamination of the refuse exceeds the contamination threshold, transmitting a notification to a customer associated with the refuse exhibiting a degree of contamination above the contamination threshold (see col. 2, line 35 to col. 3, line 38, col. 5, lines 4-28, col. 16, line 60 to col. 17, line 13).  

Regarding claim 5, Boyd does not explicitly disclose the following limitations; however, Yhap discloses the method of claim 1, wherein the at least one contaminant detection model further outputs boundary information that describes one or more boundaries of contaminant objects identified in the refuse, the boundary information including object segmentation information for each of the contaminant objects (see ¶ 83-84,  ¶ 88, ¶ 119).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for classification, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Boyd does not explicitly disclose the following limitations; however, Yhap discloses the method of claim 1, wherein: the classification and feedback regarding the classification are provided to a model training module to retrain the at least one contaminant detection model, wherein the feedback is generated by a review process (see ¶ 83-84, ¶ 88, ¶ 94, ¶ 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for classification, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, Boyd does not explicitly disclose the following limitations; however, Yhap discloses the method of claim 1, wherein, the vehicle body component includes a lifting component that operates to empty a container into a receptacle of the vehicle; and the triggering condition comprises an operational state in which the lifting component is at a predetermined point in its operational cycle to empty the container (see ¶ 88, ¶ 93). 
 
Regarding claim 8, Boyd discloses a camera configured to generate digitized image (see col. 2, lines 51-63).
Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses a refuse collection vehicle (RCV) comprising: 
a hopper configured to receive refuse (see ¶ 6); 
a refuse collection surface movable to deposit refuse for transport in the hopper (see ¶ 6, ¶ 37); and 
a camera configured to generate digitized images of refuse positioned on the refuse collection surface (see ¶ 43-44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses the RCV of claim 8, wherein the refuse collection surface is movable to cover an opening of the hopper and configured to temporarily interrupt falling of the refuse into the hopper (see ¶ 6, ¶ 41, ¶ 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses the refuse collection vehicle of claim 8, wherein the refuse collection surface is arranged within the hopper and moveable within the hopper (see ¶ 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses the refuse collection vehicle of claim 10, wherein the refuse collection surface can be moved vertically within the hopper to accommodate an additional refuse placed on the refuse collection surface (see ¶ 37, ¶ 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses the refuse collection vehicle of claim 8, further comprising a light source, wherein the light source is configured to illuminate the refuse on the refuse collection surface during collection of digitized images of the refuse positioned on the refuse collection surface by the camera (see ¶ 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Boyd discloses the refuse collection vehicle of claim 8, further comprising:Page: 5of7 
a body sensor device configured to detect an operational state of a vehicle body component of the RCV (see col. 6, lines 13-45; col. 7, lines 15-36, col. 14, lines 5-34); and 
at least one processor communicably coupled to the body sensor device and the camera (see col. 13, lines 59-67), the at least one processor configured to perform operations comprising: 
analyzing sensor data to detect a presence of a triggering condition based at least partly on a particular operational state of the vehicle body component, the sensor data being generated by the body sensor device and indicating an operational state of the vehicle body component of the RCV (see col. 3, lines 4-44, col. 14, line 65 to col. 15, line 55); 
in response to detecting the triggering condition, accessing image data generated by the camera, the image data indicating a physical state of refuse positioned on the refuse collection surface (see col. 3, lines 4-38, col. col. 4, lines 33-44).
Boyd discloses the data may be stored in any suitable standard, distributed or clustered environment (see col. 19, lines 45-61).
Boyd does not explicitly disclose the following limitations; however, Yhap in an analogous art for waste management discloses 
providing the image data as input to at least one contaminant detection model trained, using at least one machine learning (ML) algorithm, to output a classification of the data, wherein the classification indicates a degree of contamination of the refuse (see ¶ 74-75, ¶ 88-90, ¶ 119); and 
storing, in a machine-readable medium, the classification of the image data (see ¶ 69, ¶ 99, ¶ 115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Boyd discloses a system comprising: a refuse collection vehicle (RCV) comprising: 
a body sensor device configured to detect an operational state of a vehicle body component of the RCV (see col. 6, lines 13-45; col. 7, lines 15-36, col. 14, lines 5-34); and 
a camera configured to generate digitized images of refuse positioned on the refuse collection surface (see col. 2, lines 1-34, line 51 to col. 3, line 38); and 
at least one processor communicably coupled to the body sensor device and the camera (see col. 13, lines 59-67), the at least one processor configured to perform operations comprising: 
analyzing sensor data to detect a presence of a triggering condition based at least partly on a particular operational state of the vehicle body component, the sensor data being generated by the body sensor device and indicating an operational state of the vehicle body component of the RCV (see col. 3, lines 4-44, col. 14, line 65 to col. 15, line 55); 
in response to detecting the triggering condition, accessing image data generated by the camera, the image data indicating a physical state of refuse positioned on the refuse collection surface (see col. 3, lines 4-38, col. col. 4, lines 33-44).

Boyd discloses the data may be stored in any suitable standard, distributed or clustered environment (see col. 19, lines 45-61).
Boyd does not explicitly disclose the following limitations; however, Yhap in an analogous art for waste management discloses 
providing the image data as input to at least one contaminant detection model trained, using at least one machine learning (ML) algorithm, to output a classification of the data, wherein the classification indicates a degree of contamination of the refuse (see ¶ 74-75, ¶ 88-90, ¶ 119); and 
storing, in a machine-readable medium, the classification of the image data (see ¶ 69, ¶ 99, ¶ 115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Boyd discloses an unmanned aerial vehicle (see col. 1, lines 9-10), and Yhap discloses a transport vehicle (see ¶ 37).
Boyd and Yhap do not explicitly disclose a refuse collection vehicle (RCV); however, Price discloses 
a refuse collection vehicle (see ¶ 9, ¶ 29);
a hopper configured to receive refuse(see ¶ 6); 
a refuse collection surface movable to deposit refuse for transport in the hopper (see ¶ 6, ¶ 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, Boyd does not explicitly disclose the following limitations; however, Yhap discloses the system of claim 15, wherein the at least one processor is also configured to: route the RCV to a waste receiving facility selected at least in part on the classification of the data indicating the degree of contamination of the refuse (see Fig. 10, # 1038, # 1040;¶ 83, ¶ 90-91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for classification, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 17, Boyd discloses the system of claim 15, wherein the at least one processor is also configured to: 
determine that the degree of contamination of the refuse exceeds a contamination threshold (see col. 15, line 34 to col. 16, line 19).
Boyd does not explicitly disclose the following limitations; however, Yhap discloses 
in response to determining the degree of contamination of the refuse exceeds the contamination threshold, transmit a notification to a customer associated with the refuse exhibiting a degree of contamination above the contamination threshold (see Fig. 10, # 1038, # 1040;¶ 83, ¶ 90-91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd to include teaching of Yhap in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for classification, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 18, Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses the system of claim 15, wherein the refuse collection surface is movable to cover an opening of the hopper and configured to temporarily interrupt falling of the refuse into the hopper (see ¶ 6, ¶ 41, ¶ 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19, Boyd and Yhap do not explicitly disclose the following limitations; however, Price discloses the system of claim 15, wherein the refuse collection surface is arranged within the hopper and moveable within the hopper (see ¶ 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boyd and in view Yhap to substitute the vehicle as taught by Price in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more suitable vehicle. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Boyd discloses the system of claim 15, wherein the at least one processor comprises an onboard computing device located in the RCV (see col. 8, lines 18-42).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cannata et al., (WO 2018/189668 A1) discloses a method of virtualization of the access queues to a plurality of machines for glass collection distributed throughout the territory.
Nakazawa et al., (US 2013/0313419 A1) discloses a surface contamination monitoring device based on monitored subject height and thickness. 
“A comparative life cycle assessment of diesel and compressed natural gas powered refuse collection vehicle in a Canadian city”, by Kjeang et al., Simon Fraser University, Mechatronic System Engineering, School of Engineering Science,  102 Avenue, Surrey, BC Canada V3T 0A3.Elsevier, 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624